Citation Nr: 1415154	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  09-32 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  

2. Entitlement to service connection for PTSD. 

3. Entitlement to service connection for a respiratory condition.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from February 1991 to February 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The rating decision denied the Veteran's petition to reopen claims for service connection for PTSD, a respiratory disorder, hypothyroidism, and endometriosis.  In a May 2011 decision, the Board reopened the Veteran's claims for service connection for a respiratory disorder, hypothyroidism, and endometriosis and remanded the petition to reopen a claim for PTSD.  

In a September 2012 rating decision, the RO granted service connection for hypothyroidism and endometriosis.  Therefore those issues are no longer on appeal.  

In May 2011 and November 2012 the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board.  

In October 2010, the Veteran testified before a Veterans Law Judge (VLJ), however, that VLJ is no longer at the Board.  The law requires that the VLJ who conducted a hearing participate in making the final determination of the claim.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).  The Veteran was offered another hearing, and she testified at a second hearing in October 2013 before the undersigned.  A copy of the transcript has been placed in the Virtual VA paperless claims processing system.  The record was held open for an additional 30 days, during which she submitted evidence, some of which was accompanied by a waiver of initial RO consideration.  38 C.F.R. §§ 20.800, 20.1304(c) (2013).  She submitted some evidence without a waiver, but in October 2012, the Veteran's representative had submitted an expedited claims processing form, which waived initial RO consideration for any evidence submitted in the future.  Further, there is no prejudice to her in the Board's adjudication of her claims, given the favorable nature of this decision.  

The issue of entitlement to service connection for hypertension has been raised by the record in a December 2012 statement from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The issue of entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities was raised at the Veteran's October 2013 hearing, but has not been adjudicated by the AOJ.  Because there are no increased rating claims currently before the Board, it does not have jurisdiction over the TDIU claim.  These issues are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1. Evidence associated with the claims file since October 2005 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD. 

2. The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has PTSD that began during active service or is related to an incident of service. 

3. The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has a respiratory condition that began during active service or is related to an incident of service. 


CONCLUSIONS OF LAW

1. Evidence received since the October 2005 rating decision that denied service connection for PTSD, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2013). 

2. The Veteran's PTSD was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

3. The Veteran's respiratory condition was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The October 2005 rating decision denying PTSD was unappealed and no new and material evidence was submitted within a year of its promulgation.  Therefore it is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2013).  The finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f)  (2013). There are special considerations for PTSD claims predicated on a personal assault. The pertinent regulation, 38 C.F.R. § 3.304(f)(5) , provides that PTSD based on a personal assault in service permits evidence from sources other than a veteran's service records which may corroborate his or her account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. 38 C.F.R. § 3.304(f)(5) . The VA Adjudication Manual Rewrite (M21-1MR) also identifies alternative sources for developing evidence of personal assault, including private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals. M21-1MR, Part IV, Subpart ii, 1.D.17.g.

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 38 C.F.R. § 3.304(f)(5) .

Service connection for PTSD was denied in October 2005 because her stressor had not been corroborated and she did not have a diagnosis of PTSD rendered specifically by a psychologist or psychiatrist.  In August 2010, Dr. X. C., a VA psychiatrist, diagnosed the Veteran with PTSD related to military sexual trauma (MST).  This evidence is new and material because it pertains to one of the reasons her claim was previously denied and raises a reasonable possibility of substantiating her claim.  Id.; see also Shade v. Shinseki, 24 Vet. App. 110 (2011).  The claim is reopened.  

After reviewing the evidence described above, the Board finds that the competent medical evidence of record indicates that the Veteran has a current diagnosis of a PTSD.  In August 2010, Dr X.C. stated that the Veteran's PTSD was due to MST.   In October 2010, M. C., a VA licensed clinical social worker, stated that the Veteran received treatment for PTSD associated with MST. It is acknowledged that she did not report the MST in service to officials or to anyone she knew.  Nevertheless, she has consistently reported the details of her MST at hearings and to her health care providers.  The Board finds her statements credible and are sufficient to corroborate the claimed stressor.  Moreover, the Federal Circuit recently indicated that in cases such as this one involving an allegation that PTSD is connected to military sexual assault without a service record documenting an unreported sexual assault, the lack of such record is not pertinent evidence that the sexual assault did not occur. AZ v. Shinseki, 731 F.3d 1303, 1318   (Fed. Cir. 2013). The Board also finds that there is no clear and convincing evidence contrary to the VA psychiatrist's or the social worker's opinions or to the Veteran's assertions. As such, entitlement to service connection for PTSD is warranted. Affording the Veteran the benefit of the doubt, the elements necessary for service connection for PTSD have been satisfied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.304(f) (2013).  

The Veteran has been diagnosed with asthma.  Her service treatment records (STRs) show that in October 1991 she was noted to have asthma.  She had upper respiratory infections in January through March 1993 and was treated for labored breathing in May 1994.  The August 2011 VA examiner provided a negative opinion based on the conclusion that she was not diagnosed in service and a pulmonary function test (PFT) conducted in 2004 was normal.  In January 2012, Dr. A. H., a private physician, stated that asthma is a reversible condition and that it would only be visible on a PFT during an attack.  He stated that exposure to burning oil fields while serving in Saudi Arabia caused her asthma.  More probative weight is assigned to Dr. A. H.'s opinion because he provided a detailed explanation in support of his opinion that refutes the findings of the VA examiner.  The preponderance of the evidence is in favor of the Veteran's claim.  Affording the Veteran the benefit of the doubt, service connection is warranted for asthma.  38 U.S.C.A. § 5107(b).   


ORDER

New and material evidence having been received, the claim for service connection for PTSD is reopened.

Service connection for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for a respiratory condition is granted, subject to the laws and regulations governing the payment of monetary benefits.



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


